Exhibit 10.1

 

AGREEMENT

 

Mobiquity Technologies, Inc.

35 Torrington Lane

Shoreham, NY 11786

 

Ladies and Gentlemen:

 

Mobiquity Technologies, Inc., a New York corporation (“Mobiquity”), is hereby
(i) selling and issuing (the “Offering”) to Gopher Protocol Inc., a Nevada
corporation (“Gopher”) located at 2500 Broadway, Suite F-125, Santa Monica, CA
90404, 1,000 shares of Mobiquity’s restricted Series AAAA Preferred Stock (the
“Mobiquity Preferred Stock”) in consideration of Gopher’s concurrent sale and
issuance to Mobiquity of 10,000,000 shares of Gopher’s restricted Common Stock
(the “Gopher Common Stock”). The shares of Mobiquity Preferred Stock are
convertible into an aggregate of up to 100,000,000 shares of Mobiquity common
stock (the “Mobiquity Common Stock”) and 150,000,000 common stock purchase
warrants (the “Mobiquity Warrants”). The Mobiquity Warrants shall have a term of
5-years from the date of grant and shall be exercisable at a price of $0.12 per
share. The shares of Mobiquity Preferred Stock shall not be convertible into
shares of Mobiquity Common Stock and the Mobiquity Warrants shall not be
contemporaneously granted until after Mobiquity’s Board of Directors and
stockholders shall have increased the authorized number of shares of Mobiquity’s
common stock to a number sufficient to accommodate a reserve in Gopher’s favor
of 250,000,000 shares of Mobiquity’s common stock. The Mobiquity Preferred Stock
shall have immediate voting rights equal to the number of shares of Mobiquity
Common Stock into which they may be converted, not including the shares of
Mobiquity’s common stock underlying the Mobiquity Warrants (the “Mobiquity
Warrant Shares”). For avoidance of doubt, the shares of Mobiquity Preferred
Stock have voting rights equal to an aggregate of 100,000,000 shares of
Mobiquity’s common stock. The shares of Mobiquity Preferred Stock shall be sold
and issued in their entirety upon delivery to Mobiquity of the shares of Gopher
Common Stock. Mobiquity and Gopher are collectively referred to as the
“Parties”.

 

This Offering to Gopher is being made under Section 4(a)(2) under the Securities
Act of 1933, as amended (the “Securities Act”). This Offering is being made
through Mobiquity’s officers and directors without a placement agent.

 

Each Party to this Subscription Agreement covenants to assist the other in
providing any broker-dealers where the shares of Mobiquity Preferred Stock may
be deposited with documentation and/or certifications requested.

 

1.         Subscription. Gopher hereby subscribes for and agrees to purchase
from Mobiquity the Mobiquity Preferred Stock, subject to acceptance by Mobiquity
of the shares of Gopher Common Stock, in its sole and absolute discretion.

 

2.         Purchase Procedure. Gopher acknowledges that, in order to subscribe
for the shares of Mobiquity Preferred Stock, it must, and does hereby, deliver
to Mobiquity an executed counterpart of the Signature Page attached to this
Agreement,

 

On the date hereof, Mobiquity will issue to Gopher the shares of Mobiquity
Preferred Stock and Gopher will issue the shares of Gopher Common Stock to
Mobiquity.

 

3.         Representations of Gopher. By executing this Agreement, Gopher
represents, warrants, acknowledges, and agrees as follows:

 

3.1       Gopher acknowledges that it has received, carefully read, and
understands in their entirety (i) this Agreement; (ii) Mobiquity’s recent
filings under the Securities Exchange Act of 1934 ,as amended (the “Exchange
Act”), including, without limitation, Mobiquity’s Annual Report on Form 10-K for
its fiscal year ended December 31, 2017 and Quarterly Report on Form 10-Q for
the quarter ended June 30, 2018; (iii) all information necessary to verify the
accuracy and completeness of Mobiquity’s representations, warranties, and
covenants made herein, inclusive of the information filed under the Exchange
Act; and (iv) written (or verbal) answers to all questions Gopher submitted to
Mobiquity regarding an investment in Mobiquity; and Gopher has relied on the
information contained therein and has not been furnished with any other
documents, offering literature, memorandum, or prospectus.

 



 1

 

 

3.2       Gopher understands that (i) the shares of Mobiquity Preferred Stock
being purchased hereunder have not been registered under the Securities Act and
any applicable state securities laws, or the laws of any foreign jurisdiction;
(ii) Gopher cannot sell the shares of Mobiquity Preferred Stock, the shares of
Mobiquity Common Stock, and the Mobiquity Warrant Shares (collectively, the
“Mobiquity Equity Securities”) unless they have been registered under the
Securities Act and any applicable state securities laws or unless exemptions
from such registration requirements are available; (iii) a legend will be placed
on any certificate or certificates evidencing the Mobiquity Equity Securities
and the Mobiquity Warrants, stating that such securities have not been
registered under the Securities Act and setting forth or referring to the
restrictions on transferability and sales of the shares of Mobiquity Preferred
Stock; (iv) Mobiquity will place stop transfer instructions against the
Mobiquity Equity Securities and the Mobiquity Warrants and the certificates
representing the same to restrict the transfer thereof; and (v) Mobiquity has no
obligations to register any of the Mobiquity Equity Securities or assist Gopher
in obtaining an exemption from the various registration requirements except as
set forth herein. Gopher agrees not to resell any of the Mobiquity Equity
Securities without compliance with the terms of this Agreement, the Securities
Act, and any applicable state or foreign securities laws.

 

3.3       Gopher (i) is acquiring the shares of Mobiquity Preferred Stock solely
for Gopher’s own account for investment purposes only and not with a view toward
resale or distribution, either in whole or in part; (ii) has no contract,
undertaking, agreement, or other arrangement, in existence or contemplated, to
sell, pledge, assign, or otherwise transfer the Mobiquity Equity Securities to
any other person; and (iii) agrees not to sell or otherwise transfer any of the
Mobiquity Equity Securities unless and until they are subsequently registered
under the Securities Act and any applicable state securities laws or unless an
exemption from any such registration is available.

 

3.4       Gopher understands that an investment in the shares of Mobiquity
Preferred Stock involves substantial risks, and Gopher recognizes and
understands the risks relating to the purchase of the shares of Mobiquity
Preferred Stock, including the fact that Gopher could lose the entire amount of
its investment in the shares of Mobiquity Preferred Stock.

 

3.5       Gopher’s directors, management, and consultants have substantial
investment expertise in private placements, venture capital offerings, and
start-up businesses, are collectively familiar with Mobiquity’s business, as
outlined in its Annual Report on Form 10-K for its fiscal year ended December
31, 2017, and Quarterly Report on Form 10-Q for the quarter ended June 30, 2018,
and are knowledgeable about the risks associated with the business in which
Mobiquity is engaged and have such knowledge and experience in financial and
business matters that Gopher is capable of evaluating the merits and risks of an
investment in Mobiquity.

 

3.6        Intentionally left blank.

 

3.7       Gopher’s investment in Mobiquity is reasonable in relation to its net
worth and financial needs and it is able to bear the economic risk of losing its
entire investment in the shares of Mobiquity Preferred Stock without
substantially affecting its current or planned business operations.

 

3.8       Gopher understands that (i) the Offering contemplated hereby has not
been reviewed by any federal, state, or other governmental body or agency; (ii)
if required by the laws or regulations of said state(s) the Offering
contemplated hereby will be submitted to the appropriate authorities of such
state(s) for registration or exemption therefrom; and (iii) documents used in
connection with this Offering have not been reviewed or approved by any
regulatory agency or government department, nor has any such agency or
government department made any finding or determination as to the fairness of
the shares of Mobiquity Preferred Stock for investment.

 



 2

 

 

3.9       Gopher is aware that none of the Mobiquity Equity Securities and the
Mobiquity Warrants have been registered under the Securities Act and that,
except for a limited public market in Mobiquity’s common stock, no established
public market currently exists for any of the Mobiquity’s Equity Securities and
there can be no assurance that an established market will develop therefor.
Gopher has adequate means of providing for its current needs and business
contingencies, has no need for liquidity in the investment contemplated hereby,
and is able to bear the risk of loss of its entire investment.

 

3.10     Gopher shall not sell, assign, encumber, or transfer all or any part of
the shares of Mobiquity Preferred Stock being acquired hereby unless Mobiquity
has determined, upon the advice of its counsel, that no applicable federal or
state securities laws will be violated as a result of such transfer.

 

3.11       Gopher represents that Mobiquity has made available all information
that Gopher deemed material to making an informed investment decision in
connection with his purchase of the shares of Mobiquity Preferred Stock; that
Gopher, or its directors, management, or consultants, is in a position regarding
Mobiquity, which, based upon business relationship or economic bargaining power,
enabled and enables Gopher to obtain information from Mobiquity in order to
evaluate the merits and risks of this investment; and that Gopher has been
advised concerning the risks and merits of this investment. Further, Gopher
acknowledges that Mobiquity has made available to Gopher the opportunity to ask
questions of, and receive answers from Mobiquity, its officers, directors, and
other persons acting on its behalf, including Dean L. Julia, Chief Executive
Officer of Mobiquity, and Sean McDonnell, Chief Financial Officer of Mobiquity,
concerning the terms and conditions of its purchase and to obtain any additional
information Gopher, to the extent Mobiquity possesses such information or can
acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information disclosed to Gopher. Further, Gopher represents that
no statement, printed material, or inducement was given or made by Mobiquity or
anyone on its behalf that is contrary to the information disclosed to Gopher.
Gopher is familiar with the nature and extent of the risks inherent in
investments in unregistered securities and in the business in which Mobiquity is
engaged.

 

3.12      The certificates evidencing the shares of Mobiquity Equity Securities
and the Mobiquity Warrants will contain a legend substantially as follows:

 

THE SECURITIES THAT ARE REPRESENTED HEREBY HAVE NOT BEEN THE SUBJECT OF
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF UNTIL A
REGISTRATION STATEMENT WITH RESPECT THERETO IS DECLARED AND REMAINS EFFECTIVE
UNDER SUCH ACT, OR MOBIQUITY RECEIVES AN OPINION OF COUNSEL FOR MOBIQUITY OR
GOPHER THAT AN EXEMPTION FROM REGISTRATION REQUIREMENTS OF SUCH ACT IS
AVAILABLE.

 

3.13     Mobiquity has not paid any dividends on its common stock since
inception and, by reason of its present financial status and its contemplated
financial requirements, does not contemplate or anticipate paying any dividends
upon its common stock in the foreseeable future.

 

3.14     Gopher expressly acknowledges and understands that, in connection with
the offer and sale of the shares of Mobiquity Preferred Stock described herein
to Gopher, Mobiquity is relying upon Gopher's representations and warranties as
contained in this Agreement.

 

 3

 

 

4.          Representations of Mobiquity. By executing this Agreement, Mobiquity
represents, warrants, acknowledges, and agrees as follows:

 

4.1       Mobiquity acknowledges that it has received, carefully read and
understands in their entirety (i) this Agreement; (ii) Gopher’s recent filings
under the Exchange Act, including, without limitation, Mobiquity’s Annual Report
on Form 10-K for its fiscal year ended December 31, 2017 and Annual Report on
Form 10-Q for the quarter ended June 30, 2018; (iii) all information necessary
to verify the accuracy and completeness of Gopher’s representations, warranties
and covenants made herein, inclusive of the information filed under the Exchange
Act; and (iv) written (or verbal) answers to all questions Mobiquity submitted
to Gopher regarding an investment in Gopher; and Mobiquity has relied on the
information contained therein and has not been furnished with any other
documents, offering literature, memorandum or prospectus.

 

4.2       Mobiquity understands that (i) the shares of Gopher Common Stock have
not been registered under the Securities Act, and any applicable state
securities laws, or the laws of any foreign jurisdiction; (ii) Mobiquity cannot
sell the shares of Gopher Common Stock unless they are registered under the
Securities Act and any applicable state securities laws or unless exemptions
from such registration requirements are available; (iii) a legend will be placed
on any certificate or certificates evidencing the shares of Gopher Common Stock,
stating that such shares have not been registered under the Securities Act and
setting forth or referring to the restrictions on transferability and sales of
the shares of Gopher Common Stock; (iv) Gopher will place stop transfer
instructions against the shares of Gopher Common Stock and the certificates
therefor to restrict the transfer thereof; and (v) Gopher has no obligations to
register the shares of Gopher Common Stock or assist Mobiquity in obtaining an
exemption from the various registration requirements. Mobiquity agrees not to
resell the shares of Gopher Common Stock without compliance with the terms of
this Agreement, the Securities Act and any applicable state or foreign
securities laws.

 

4.3        Mobiquity (i) is acquiring the shares of Gopher Common Stock solely
for Mobiquity’s own account for investment purposes only and not with a view
toward resale or distribution, either in whole or in part; (ii) has no contract,
undertaking, agreement or other arrangement, in existence or contemplated, to
sell, pledge, assign, or otherwise transfer the shares of Gopher Common Stock to
any other person; and (iii) agrees not to sell or otherwise transfer the shares
of Gopher Common Stock unless and until they are subsequently registered under
the Securities Act and any applicable state securities laws or unless an
exemption from any such registration is available.

 

4.4       Mobiquity understands that an investment in the shares of Gopher
Common Stock involves substantial risks, and Mobiquity recognizes and
understands the risks relating to the purchase of the shares of Gopher Common
Stock, including the fact that Mobiquity could lose the entire amount of
Mobiquity’s investment in the shares of Gopher Common Stock.

 

4.5       Mobiquity’s directors, management, and consultants have substantial
investment expertise in private placements, venture capital offerings, and
start-up businesses, are collectively familiar with Gopher’s business as
outlined in its Annual Report on Form 10-K for its fiscal year ended December
31, 2017, and Quarterly Report on Form 10-Q for the quarter ended June 30, 2018,
and are knowledgeable about the risks associated with the business in which
Gopher is engaged and have such knowledge and experience in financial and
business matters that Mobiquity is capable of evaluating the merits and risks of
an investment in the shares of Gopher Common Stock.

 

4.6        Intentionally left blank.

 

4.7       Mobiquity’s investment in the shares of Gopher Common Stock is
reasonable in relation to its net worth and financial needs and it is able to
bear the economic risk of losing its entire investment in the shares of Gopher
Common Stock without substantially affecting its current or planned business
operations.

 



 4

 

 

4.8       Mobiquity understands that (i) the sale and issuance of the shares of
Gopher Common Stock contemplated hereby have not been reviewed by any federal,
state, or other governmental body or agency; (ii) if required by the laws or
regulations of said state(s), the sale and issuance of the shares of Gopher
Common Stock contemplated hereby will be submitted to the appropriate
authorities of such state(s) for registration or exemption therefrom; and (iii)
documents used in connection with this Agreement have not been reviewed or
approved by any regulatory agency or government department, nor has any such
agency or government department made any finding or determination as to the
fairness of the shares of Gopher Common Stock for investment.

 

4.9      Mobiquity is aware that the shares of Gopher Common Stock have not been
registered under the Securities Act and that, except for a recently established
public market in Gopher’s common stock, there can be no assurance that an
established market will therefor will be maintained. Mobiquity has adequate
means of providing for its current needs and business contingencies, has no need
for liquidity in the investment contemplated hereby, and is able to bear the
risk of loss of its entire investment.

 

4.10       Intentionally left blank.

 

4.11     Mobiquity represents that it is in a position to evaluate the merits
and risks of the acquisition of the shares of Gopher Common Stock; and that
Company has been advised concerning the risks and merits of this investment.
Further, Mobiquity represents that no statement, printed material, or inducement
was given or made by Gopher or anyone on its behalf which is contrary to the
information disclosed to Mobiquity. Mobiquity is familiar with the nature and
extent of the risks inherent in investments in unregistered securities and in
the business in which Gopher is engaged.

 

4.12       The certificates evidencing the shares of Gopher Common Stock will
contain a legend substantially as follows:

 

THE SHARES OF GOPHER COMMON STOCK THAT ARE REPRESENTED HEREBY HAVE NOT BEEN THE
SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF
UNTIL A REGISTRATION STATEMENT WITH RESPECT THERETO IS DECLARED AND REMAINS
EFFECTIVE UNDER SUCH ACT, OR GOPHER RECEIVES AN OPINION OF COUNSEL FOR GOPHER OR
MOBIQUITY THAT AN EXEMPTION FROM REGISTRATION REQUIREMENTS OF SUCH ACT IS
AVAILABLE.

 

4.13     Gopher has not paid any dividends on its common stock since its
inception and, Gopher has been informed that, by reason of Gopher’s present
financial status and its contemplated financial requirements, does not
contemplate, or anticipate paying any dividends upon its common stock in the
foreseeable future.

 

4.14     Mobility expressly acknowledges and understands that, in connection
with the offer and sale of the shares of Gopher Common Stock described herein to
Mobiquity, Gopher is relying upon Mobility’s representations and warranties as
contained in this Agreement.

 

5.          Indemnification. Each of the Parties hereby agrees to indemnify and
hold harmless the other party and its officers, directors, employees, agents,
counsel, consultants, and affiliates from and against any and all damages,
losses, costs, liabilities, and expenses (including, without limitation,
reasonable attorneys’ fees) that they, or any of them, may incur by reason of
the Party’s failure to fulfill any of the terms and conditions of this Agreement
or by reason of the Party’s breach of any of his representations and warranties
contained herein. This Agreement and the representations and warranties
contained herein shall be binding upon the Parties’ successors and assigns.

 



 5

 

 

6.         Mobiquity’s Covenants. Mobiquity agrees that, for a period beginning
immediately upon the six (6)-month anniversary of the date hereof and ending on
the twenty-four (24)-month anniversary of the date hereof (the “Leak-Out
Period”), Mobiquity shall have the right to sell or otherwise transfer into the
public markets on any given day up to 20,000 shares of Gopher Common Stock.
Mobiquity may transfer all or a portion of the shares of Gopher Common Stock
otherwise at any time, so long as the receiving party adheres to the above
Leak-Out Period. Mobiquity also agrees to pay a 10% finder’s fee to: CONSUL
GROUP RE 2021, SRL
(Costa Rica CERTIFICATION NUMBER: RNPDIGITAL-9014897-2018). Finder’s fee is
equal to 10,000,000 restricted shares of Mobiquity Technologies, Inc. Common
Stock and 15,000,000 Mobiquity Warrants. The Mobiquity Warrants shall have a
term of 5-years from the date of grant and shall be exercisable at a price of
$0.12 per share.

 

7.         Jurisdiction; Applicable Law. The Parties has expressly submitted to
the jurisdiction of the State of New York and United States Federal courts
sitting in the City of New York, NY, for the purpose of any suit, action, or
proceedings arising out of this Agreement. This Agreement shall be construed in
accordance with and governed by the laws applicable to contracts made and wholly
performed in the State of New York.

 

8.          Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall constitute one and the same instrument.

 

9.          Persons Bound. This Agreement shall, except as otherwise provided
herein, inure to the benefit of and be binding on each Party and its respective
successors and assigns.

 

10.       Entire Agreement. This Agreement, when accepted by Mobiquity, will
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, inducements, or conditions, express or implied, oral or
written, except as herein contained. This Agreement may not be modified,
changed, waived, or terminated other than by a writing executed by all the
parties hereto. No course of conduct or dealing shall be construed to modify,
amend, or otherwise affect any of the provisions hereof.

 

11.       Assignability. The Parties acknowledge that each may not assign any of
its rights to or interest in or under this Agreement without the prior written
consent of the other Party, and any attempted assignment without such consent
shall be void and without force or effect.

 

12.       Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered, or express mail,
postage prepaid, to the address of each Party set forth herein. Any such notice
shall be deemed given when delivered personally, e-mailed, or sent by facsimile
transmission or, if mailed, three days after the date of deposit in the United
States mails.

 

13.        Interpretation.

 

13.1     When the context in which words are used in this Agreement indicates
that such is the intent, singular words shall include the plural, and vice
versa, and masculine words shall include the feminine and neuter genders, and
vice versa.

 

13.2     Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.

 



 6

 

 

14.       Notwithstanding anything herein to the contrary, the Parties agree
that each Party (and each employee, representative, and other agent of such
Party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such Party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of the Offering, (ii) the
identities of participants or potential participants in the Offering, (iii) the
existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
related to the tax treatment or tax structure of the Offering), or (v) any other
term or detail not relevant to the tax treatment or the tax structure of the
Offering.

 

15.      CERTIFICATION. EACH PARTY CERTIFIES THAT EACH HAS READ THIS ENTIRE
SUBSCRIPTION AGREEMENT AND THAT EVERY STATEMENT MADE BY SUCH PARTY HEREIN IS
TRUE AND COMPLETE.

 

 7

 

 

GOPHER SIGNATURE PAGE

 

The undersigned, desiring to subscribe for the purchase of 1,000 shares of
Mobiquity Technologies, Inc. Series AAAA Preferred Stock, as set forth below,
acknowledges that it has received and understands the terms and conditions of
this Subscription Agreement.

 

IN WITNESS WHEREOF, the undersigned has hereby executed this Subscription
Agreement as of the date written below.

 

Total Number of shares of Gopher Common Stock: 10,000,000 shares of Gopher
Protocol Inc. restricted Common Stock

Date of Investment: August 29, 2018

Tax ID#:

 



  GOPHER PROTOCOL INC.         By: /s/ Douglas Davis     Douglas Davis, Chief
Executive Officer



 

The subscription set forth herein is accepted by Mobiquity Technologies, Inc.
based upon the terms set forth herein as of this 29th day of August 2018.

 



  MOBIQUITY TECHNOLOGIES, INC.         By: /s/ Dean L. Julia     Dean L. Julia,
Chief Executive Officer

 



 8

 